Title: From James Madison to William C. C. Claiborne, 1 May 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, May 1st. 1804.
I have received your letters of the 15th. 16th. & 21st. of March. Letters lately received from our Ministers at Paris and Madrid communicate the agreeable information that the King of Spain has formally receded from his objections to the transfer of Louisiana to the United States.
The emoluments and allowances which you are authorized to charge the United States in consequence of your removal from the Mississippi Territory are settled on the following footing, viz: From the receipt of your Commissions as Governor and Commissioner until the Country was delivered on the 20th. December last you will be allowed your Salary as Governor of the Mississippi, and your actual expences not exceeding the rate of $400 per month; and from the period last mentioned at the rate of Five thousand dollars per annum, including your Salary as Governor of the Mississippi Territory and exclusive of expences other than personal, such as those of a Secretary, printing, translating, expresses &c. whether incident to your office of Governor or Commissioner. I have transmitted to you several copies of the law for dividing Louisiana into two Territories and organizing therein new Governments after the first October next. It will be desireable in order to enable Congress to pass the appropriations necessary for their support, that you should transmit to me a detailed estimate of the whole expence to be incurred in the Southern division of it, according to the principle of the Act above referred to. On the very important and delicate subject of the Bank you have thought yourself authorized to create, I expect to have the directions of the President to convey his sentiments on his return from Monticello where he now is and will remain some days longer. Two Dozen of blank passports are herewith enclosed. I am &c.
James Madison.
